Citation Nr: 1411357	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-26 084	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision and May 2011 supplemental statement of the case (SSOC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the November 2002 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for a psychiatric disorder because new and material evidence had not been received.  During the pendency of the appeal of that rating decision, in September 2010, the Board found that the issue of entitlement to a TDIU had been raised and referred the matter to the RO for development.

In August 2011, the Board denied service connection for a psychiatric disorder and remanded the issue of entitlement to a TDIU, finding that the claim had not been properly adjudicated.  Specifically, the Board found that the RO erred in adjudicating entitlement to a TDIU in the May 2011 SSOC versus a rating decision.  The Board determined that the May 2011 SSOC constituted the "rating decision" and that the subsequently filed substantive appeal, VA Form 9, constituted the "notice of disagreement."  The Board remanded the matter for the issuance of a statement of the case (SOC) and to allow the Veteran the opportunity to submit a substantive appeal, or VA Form 9, to perfect his appeal of entitlement to a TDIU.  All development has been completed and the appeal has been perfected.  The issue of entitlement to TDIU is before the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2012, the Veteran's former representative filed a motion to withdraw.  Her motion was granted for good cause in May 2012.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran does not have any service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As noted above, the Board referred the issue of entitlement to TDIU to the RO for adjudication in September 2010.  In January 2011, prior to the May 2011 adjudication of TDIU, the RO sent the Veteran a letter advising him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the duty to notify was satisfied.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was not provided because the Veteran does not have any service-connected disabilities, the first requirement for entitlement to a TDIU.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board observes that the Veteran indicated in his substantive appeal, VA Form 9, that he continues to appeal "all previous denials, all ratings, and all effective dates, including the denial of TDIU."  The Board has reviewed the claims files but finds no pending claims, formal or informal, other than entitlement to a TDIU, which is addressed herein.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Veteran seeks entitlement to a TDIU.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Board has reviewed all of the evidence but finds that the Veteran does not have any service-connected disabilities.  Accordingly, a TDIU cannot be granted at this time.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


